AusTIN,~.TEXAR



                           January 30, 1958

Honorable Robert S. Calvert,
Comptroller of Public Accounts,
Capitol Station,
Austin, Texas              Opinion No. WW-351
                            Re:   What is the General Statutory
                                  authority of the Board for
                                  Texas State Hospitals and Special
                                  Schools to establish the Central
                                  Multilith Service, the Motor Pool
                                  and the Central Supply Service,
Dear Mr. Calvert:                 and related que~stion.
          You have asked an official opinion from this office
concerning the following questions:
          "1. What is the General Statutory authority
              for the
                a.   Central Multilith Service

                b.   The Motor Pool
                c.   The Central Supply Service.
          "2.   If transfers can not be made from the
                Board itself to an Institution, how can
                the Central Multilith Service, the Motor
                Pool and the Central Supply Service be
                reimbursed?"
          Under the General Appropriation Bill enacted by the
55th Legislature, Regular Session, 1957, we find the follow-.,
ing provision relating to the Board for Texas State Hospitals
and Special Schools, which provision reads as follows:
                "CENTRAL SUPPLY SERVICES
                Out of Central Supply Revolving Fund:
                Out of any unencumbered balance remaining
      in the Central Supply Service Revolving Fund as
      'of August 31, 1957, after the provision for the
      Hog Farm Revolving Fund, there is hereby reappro-
      priated to be used to pay salaries and to finance
      on a reimbursable basis the obtaining, storing,
      handling and distribution of United States surplus
                                                          -      .




Honorable Robert S. Calvert, Page 2 (w-   351).


      property and commodities (including the purchase
      of office supplies and maintenance of office
      equipment) to various institutions under the
      juriedlction of the Hospital Board, and for the
      operation of the Central Multlllth Services as
      provided for in Section 19 of this Article, the
      sum of, or so much thereof as may be available."
Section 16, page 930 of this Act reads as follows:
         "Motor Pool. The Board for Texas State
     Hospitals and Special Schools may maintain and
     operate a Motor Pool to serve the institutions
     under its jurisdiction, and may establish such
     rules and regulations as in its judgment are
     necessary to the efficient operation of the
     Motor Pool. Any balance remaining in the Motor
     Pool Fund at the end of the fiscal year ending
     August 31, 1957, and at August 319 1958, plus
     all receipts deposited to its credit, are
     appropriated for the payment of salaries, pur-
     chase of materials and equipment, including trucks
     and buses, and other expenses necessary to the
     operation of.the Motor Pool for each of the
     fiscal years ending August 31, 1958, and August
     31, 1959, respectively."
Section 19, page 930 of this Act reads as follows:
          "Central Multilith Services. Out of the
      appropriations made to it in the item described
      for Other Operatfng Expenses, the Central Office
      of the Hospital Board is authorized to establish
      a revolving fund from which to finance central
      multilithing services to the respective fnstitu-
      tions under its jurisdiction. Such revolving
      fund is to be reimbursed by payments from the
      respective institutions using such central
      services; and such reimbursements are hereby
      appropriated to the Central Office for the same
      purposes."
The funds for the Central Supply Services, the Motor Pool and
the Central Multilith Services are appropriated to the Central
Office of the Board for Texas State Hospitals and Special
Schools.
Honorable Robert S. Calvert, Page 3 (W-351).


          The provisions quoted above on the Central Supply
Services and the Central Multllith Services provide for a
reimbursement by the institutions using such services to the
revolving funds. The provision, quoted above on the Motor Pool,
authorizes the Board to maintain and operate a Motor Pool to
serve the institutions under its supervision and authorizes the
Board to establish rules and regulations as in its judgment is
necessary to the efficient operation of the Motor Pool.
          You are concerned with the problem of whether or not
the Board has authority to set up the Motor Pool, the Central
Multlllth Services and the Central Supply Services.  The Texas
Legislature, In 1949 in Article 3174, Section 2, Vernon’s Civil
Statutes, granted to the Board for Texas State Hospitals and
Special Schools the following powers:
          11     Effective September 1, 1949, the
      contr&*aGd management of, and all rights,
      privileges, powers, and duties incident thereto
      including building, design and constrmotion of
      the Texas State Hospitals and Speolal Schools
      which are now vested in and exercised by the
      State Board of Control shall be transferred to,
      vested In, and exercised by the Board for Texas
      State Hospitals and Special Schools. Provided,
      however, that the Board of Control shall continue
      to handle purchases for euuh inetitution8 in the
      same manner as they do for other State agencies.”
It was clearly the Intent of the Legislature in setting up this
Board for Texas State Hoapltals and Special Schools that they
were to have certain implied powers to mana e and control the
schools and hospitals’lieted in Article 317& (b) as Eleemosynary
Institutions underthe control of the Board for Texas State
Hospitals and Speolal Schools. The 55th Legislature in its
appropriation bill disclosed Its intent when it provided in
the Appropriation Act a,procedure to follow by which a Motor
Pool, a Central Multilith Service and~a Central Supply Service
System could be established, whereby the various institutions
could interchange,$upplies and qquipment and also pay their
proportionate part of the costs of.maintainlng these services.
          It was held in w               116 S.W. 360 (1909)
that the grant of a specific power or the imposition of a
definite duty by a statute confers by implication authority to
do whatever la necessary to execute the power or’perform the
duty. In the instant case, the Legislature set up the Board
for Texas State Hospitals and Special Schools and gave it the
power and duty to manage and control the various institutions
Honorable Robert S. Calvert, Page 4 (W-351).


under its supervision and, therefore, this general statutory
authorization to manage and control the various institutions
carried with it the implied right to set up various methods
so that the several Institutions could share the Motor Pool,
Multllith Services and other equipment.
          Therefore, It is the opinion of this office that in
answer to your question No. 1, the general statutory authority
for the Board to set up a Motor Pool, a Central Multllith Service
and a Central Supply Service is found in Article 317&(b), Sec-
tion 2, which sets up the Board for Texas State Hospitals and
Special Schools, and which article grants to that Board the con-
trol and management of the various schools and hospitals under
its supervision. The manifestation of Implied power is even
more strongly presented by the action of the 55th Legislature In
the Appropriation Act, which specifically provides that the Board
set up these different services.
          In view of the answer to the first question, we do not
feel tt necessary to answer the second question you propounded
to us.




                            SUMMARY


               The Board for Texas State Hosptials
               and Special Schools has the right to
               establish a Motor Pool, a Central
               Multilith Service and a Central Supply
               Service to,be used by the institutions
               under its supervision. The Statutory
               authorization of the creation of these
               various services is found in Article
               3174 (b), Section 2, which created the
Honorable Robert S. Calvert, Page 5 (WW-351).


               Board for Texas State Hospitals and
               Special Schools.

                                Yours very truly,
                                WILL WILSON
                                Attorney General of Texas


                                    i
                                        Linward Shivers
                                        Assistant
LS:pf
APPROVED:
OPINION COMMITTEE
Geo. P. Blackburn, Chairman
J. C. Davis, Jr.
Leonard Passmore
John H. Minton, Jr.
Ralph R. Rash
REVIRWED FOR THE ATTORNEY GENERAL
By   W. V. Geppert.